Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  143307(50)                                                                                                Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  ____________________________________
  In re Estate of ARNOLD E. MORTIMORE,
  Deceased.
  ____________________________________
  RENEE HANNEMAN and DEAN
  MORTIMORE,
                 Appellees,
                                                                     SC: 143307
  v                                                                  COA: 297280
                                                                     Shiawassee CC: 09-034102-DA
  HELEN M. FISER,
             Appellant.
  _________________________________

         On order of the Chief Justice, the motion by appellees for adjournment of the oral
  argument of this case is considered and it is GRANTED. The Clerk is directed to place
  this case on the next available session calendar for argument and submission.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 10, 2012                   _________________________________________
                                                                                Clerk